DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 states that “…the first member and the second member are only movable together counter to the direction relative to the degree of freedom and moved by a shared counter actuator device.”. However the specification and the figures shows multiple counter actuators 7 and each one of the counter actuators are connected to each member. It is unclear how the first member and the second member have a shared counter actuator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starkey [US Pat #9,016,744].
Regarding claim 1: Starkey discloses a robot unit for a technical apparatus, the robot unit comprising:
a base (12) connecting the robot unit to the technical apparatus; a first member pivot-mounted (22) on the base (12); and a second member pivot-mounted (22, see fig 1) on the base or the first member;
wherein the first member (22) and the second member (22) are each movable in one direction relative to a degree of freedom by separate actuators (44, 46, 48, 50) assigned to each respective member;
the first member and the second member are only movable together counter to the direction relative to the degree of freedom and moved by a shared counter actuator device (see col 5, lines 55-60, spring).

Regarding claim 2: Starkey discloses wherein the actuators (44, 46, 48, 50)  are configured to move the first member and the second member in the same degree of freedom respectively in the same direction.
Regarding claim 3: Starkey discloses further comprising a further member; wherein all members are movable only in common by the counter actuator device (see col 5, lines 55-60, spring).
Regarding claim 4: Starkey discloses wherein the actuators (44, 46, 48, 50) are configured to move the members (22, 22, 22, 22) in such a way that a first bending angle between the first member and the base and a second bending angle between the second member and the first member or the base are both decreased (see fig 1).
Regarding claim 5: Starkey discloses each member (22) comprises a respective actuator (44, 46, 48, 50); and for each degree of freedom, only a single counter actuator device (see col 5, lines 55-60) is present for the respective common movement of all the members (22).
Regarding claim 6: Starkey discloses the robot unit multiple fingers each arranged on the base; and each of the fingers (14, 16, 18,20) comprises multiple members with a first member and a second member forming identical finger parts of different fingers (see fig 1).

Regarding claim 7: Starkey discloses wherein all members respectively forming identical finger parts of different fingers are individually movable only in common by the counter actuator (see col 5, lines 55-60) device and individually by respective actuators (44, 46,48,50).
Regarding claim 9: Starkey discloses wherein the actuator and the counter actuator device are connected by respective connection elements to the first member (22) and the second member (22).
Regarding claim 10: Starkey discloses wherein the respective connection elements comprise a cable pull (36).
Regarding claim 12: Starkey discloses wherein the actuators (44,46,48,50) and the counter actuator device (see col 5, lines 55-60) are configured to move the members with a drive force transmitted by the respective connection elements (36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Starkey [US Pat #9,016,744] in view of Martin [WO 2013/087790].

Regarding claim 8: Starkey does not explicitly show wherein the counter actuator device comprises two coupled counter actuators. However Martin shows wherein the counter actuator device comprises two coupled counter actuators (24,36, see fig 3).
It would have been obvious to someone having ordinary skill in the art at the time of the effective date to have provided the counter actuator with two actuators to handle extra load or if one of the actuators malfunction the other one can serve as a backup actuator.

Regarding claim 9: Starkey does not explicitly disclose wherein each connection element comprises a respective elastic element. However Martin shows each connection element (12, see fig 1) comprises a respective elastic element (see fig 1).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made have provided the connection elements with elastic element to assistant the counter actuator to contract the fingers.

    PNG
    media_image1.png
    767
    613
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658